Citation Nr: 1817393	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1991 to August 1991, and in the Air Force from May 2007 to September 2007 and from April 2009 to September 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed his notice of disagreement in April 2011 seeking a compensable rating for his service-connected bilateral hearing loss.  He timely filed his substantive appeal in July 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, the Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  The last examination he had for this disability was in January 2013.

Generally, an examination is not rendered inadequate by reason of its age alone.  However, in this case, the Veteran has asserted that his hearing loss has worsened since his last examination.  See, e.g., VA Form 9 received in July 2014.  As such, remand is necessary to obtain a new examination assessing the current severity of the Veteran's hearing loss.  

On remand, any relevant updated treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA and private treatment records.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

3.  Thereafter, and after undertaking any additional development deemed necessary, issue a Supplemental Statement of the Case if the issue on appeal remains denied.  After the Veteran and his representative are given an opportunity to respond, the case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




